 Case 3:18-cv-01362-X Document 48-1 Filed 12/09/19               Page 1 of 1 PageID 1016



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JULIAN CAMPOS, ROBERTO           §
BARAHONA, and MARTIN MORALES, §
                                 §
                     Plaintiffs, §
v.                               § CIVIL ACTION NO. 3:18-CV-01362-X
                                 §
HMK MORTGAGE, LLC and HMK LTD., §
                                 §
                     Defendants. §

                                           ORDER

       This Court, having considered Plaintiffs’ Motion to Compel Defendants to Properly

Respond to Discovery Requests, and all other arguments and filings on record, hereby grants this

motion in its entirety. It is ordered that the Defendants’ objections to specifically enumerated

Interrogatories, Requests for Production, and Requests for Admission in the Motion be stricken,

and that Defendants properly respond to those requests included in Plaintiffs’ Motion, including

producing information and documents they have previously withheld. Defendants are further

ordered to pay sanctions in the amount of $____________________ to Plaintiffs.



It is so ordered this _____________ day of _____________________________________, 2020.




                                            __________________________________________
                                            Brantley Starr
                                            United States District Judge
